

116 HRES 1186 IH: Recognizing the importance of biomedical research and thanking biomedical researchers in the United States.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1186IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. DelBene (for herself, Mr. King of New York, Ms. Houlahan, Ms. Johnson of Texas, Mr. Heck, Ms. Spanberger, Mr. Smith of Washington, and Mr. Evans) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of biomedical research and thanking biomedical researchers in the United States.Whereas biomedical researchers are working at a rapid pace to understand COVID–19, how it spreads, how it infects, who it infects, and why it progresses in such a deadly way;Whereas biomedical researchers are working at breakneck speed to find effective diagnostic tools and treatments, to see if other drugs might be useful and to find new ways to stop COVID–19 progression;Whereas biomedical researchers are working to develop vaccines that will be our best solution to stopping the virus and disease;Whereas this research includes modeling the disease and potential treatments in animals in order to steer the direction of human trials in the development of new treatments and ideas for humans alongside the conduct of clinical trials so that new treatments are both effective and safe;Whereas there are tens of thousands of scientists, researchers, biological safety experts, animal care staff, clinical research staff, ethicists, and funders who are providing hope for the future;Whereas just like the doctors and nurses on the frontlines, the hard work and dedication of biomedical researchers saves lives and ensures we have a healthier community; andWhereas it is important to strengthen our research community by cultivating knowledge and trust in research, inspiring students to pursue STEM fields, and fostering dialogue on the role of ethical and humane biomedical research: Now, therefore, be itThat the House of Representatives—(1)commends our biomedical researchers, universities and research institutions, and hospitals in their efforts to ensure we have a healthier community; and(2)encourages a continued commitment to biomedical research in the development of vaccines and treatments against diseases and infections.